THE COURT.
The petition for a writ of habeas corpus to obtain a reduction of bail is denied. There are numerous considerations entering into the determination of the amount of bail to be required by the trial court in any case. (In re Tsuji Horiuchi, 105 Cal. App. 714 [288 Pac. 708] ; Ex parte Ruef, 7 Cal. App. 750 [96 Pac. 24]; In re Williams, 82 Cal. 183 [23 Pac. 118].) Under the authorities cited, this court must assume in this proceeding that the petitioners are guilty and must further assume that the trial court determined from the facts before it that the bail fixed was reasonably necessary. Furthermore, it is well settled that this court should not reduce the bail unless it clearly appears that the trial court has abused its discretion. There has been no showing made of an abuse of discretion herein.
*362An application by petitioner to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on September 6, 1934.